Citation Nr: 0217764	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  96-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for degenerative 
changes of the cervical spine.

3.  Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) in part by order of the United 
States Court of Appeals for Veterans Claims (Court) dated 
April 12, 1999, which vacated a January 1998 Board 
decision as to the issues of whether new and material 
evidence had been presented to reopen a claim of 
entitlement to service connection for a right knee 
disability and remanded the case for additional 
development.  The issue of whether a claim for entitlement 
to service connection for a right hip disability was well 
grounded was deemed to have been abandoned on appeal.  The 
January 1998 Board decision had also remanded for 
additional development the issues of service connection 
for degenerative changes of the cervical spine and for a 
disability of the right hand.  The appeal initially arose 
from a November 1995 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Salt Lake City, Utah.  In October 
1999, the Board remanded to the RO for additional 
development the issue of whether new and material evidence 
had been presented to reopen a claim of service connection 
for a right knee disability.  A January 2001 decision 
found new and material evidence had been submitted, and 
remanded the case for additional development. 


FINDINGS OF FACT

1.  A right knee injury in service was acute and 
transitory in nature, and did not result in chronic right 
knee disability; a chronic right knee disability was not 
manifested in service, and any such current disability is 
not shown to be related to service. 

2.  The veteran's degenerative changes of the cervical 
spine are reasonably shown to be the result of trauma 
during active service.

3.  Any current right hand disability is not shown to be 
related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Service connection for degenerative changes of the 
cervical spine is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  Service connection for a right hand disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA 
and implementing regulations are met.  Although the issues 
of service connection for degenerative changes of the 
cervical spine and a disability of the right hand were 
initially denied as not well grounded, the RO re-
adjudicated and denied the claims on the merits in an 
August 2002 supplemental statement of the case (SSOC).  
The veteran and his representative were notified of the 
VCAA provisions by correspondence dated in June 2002, and 
the RO re-adjudicated the claims in accordance with these 
provisions in the August 2002 SSOC.  These documents 
adequately notified the veteran of the evidence necessary 
to substantiate the matters on appeal and of the action to 
be taken by VA.  As the veteran has been kept apprised of 
what he must show to prevail in his claims, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The veteran underwent VA compensation 
examinations pertinent to his cervical spine and right 
hand disability claims in September 1995 and in July 2002.  
Although a VA examination specifically addressing the 
veteran's right knee disability claim has not been 
conducted, the veteran was provided general medical and 
orthopedic examinations in July 1992 but apparently did 
not complain of a right knee disorder at that time.  The 
Board finds that medical evidence sufficient for an 
adequate determination of the present matters on appeal 
has been obtained.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. 
§ 3.159.  

Service Connection Claims

Service connection may be granted for a disability 
resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of 
manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or 
when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent 
proof of a present disability there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
The U.S. Court of Appeals (Federal Circuit) has also held 
that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.

Right Knee Disorder

Service medical records show the veteran was noted to have 
a scar on the right knee upon examinations conducted in 
September 1982 and February 1984.  However, the veteran's 
lower extremities were clinically evaluated as normal on 
both of these examinations.  In associated reports of 
medical history the veteran stated he had not experienced 
"trick" or locked knee.  Records dated in October 1988 
show the veteran complained of right knee pain, among 
other things, after being hit by an automobile while 
riding his bicycle.  X-rays revealed a normal right knee 
and an examination did not reveal a right knee disorder.  
A December 1991 separation examination revealed the lower 
extremities were normal on clinical evaluation.  The 
veteran denied having a "trick" or locked knee in his 
report of medical history.

VA examination reports dated in July 1992 show the veteran 
had numerous orthopedic complaints, including his back, 
left shoulder, left elbow, right hand, and right thumb.  
However, there were no complaints regarding his right 
knee, nor was any disability of the right knee diagnosed 
upon any of the examinations.

In an April 1993 statement the veteran requested service 
connection for both knees.  In a June 1993 rating decision 
the RO denied service connection for bilateral knee 
conditions.  It was noted that the veteran had an acute 
minor injury of the right knee during service, which 
resolved with no evidence of any disabling residuals noted 
in service or at VA examination.

VA medical records show that in October 1996 the veteran 
reported a 11/2 year history of knee problems.  In November 
1996 he underwent right knee arthroscopy and partial 
medial meniscectomy.  It was noted at that time that the 
veteran reported a "several month history" of popping in 
his right knee with pain.  Pre- and post-operative 
diagnoses were right knee meniscal tear. 

On his January 1997 VA Form 9, Appeal to the Board, the 
veteran asserted that there was a mistake regarding his 11/2 
year history of knee problems.  He asserted that his knee 
started hurting shortly before discharge, and that he 
complained about it but it was ignored.  He contended that 
it was a degenerative or progressive injury that 
accumulated over a period of time.  He stated that he 
explained this to the VA Medical Center (VAMC), but was 
not fully checked.  Further, he asserted that it got 
considerably worse after that, and that was why the "11/2 
years" reference was mistaken.  In other words, it appears 
the veteran is contending that he had right knee problems 
ever since service, and that it had gotten worse over the 
11/2 years before his surgery.

Vocational rehabilitation records dated in June and July 
1996 show the veteran complained of "popping" or grinding 
in his right knee which he felt was aggravated by his 
present job.  It was noted that he had worked for 
temporary agencies since 1995, since he had been laid off 
from his job as a Quality Assurance Technician with a 
private company.

VA medical records dated from March 1995 to October 1999 
show treatment for various medical conditions, including a 
right knee disorder.  Records dated in August 1996 show 
the veteran complained of right knee pain which he stated 
began in the military many years earlier with increased 
running/boxing.  He also reported that the pain slowly 
increased over time.  These records also note follow-up 
and physical therapy on various occasions following the 
November 1996 right knee surgery.  Records dated in March 
and May 1999 show complaints of right knee pain without 
recent trauma or injury, and attribute the right knee 
problems to arthritis.

In a July 2000 statement Z.B.M. reported that he had been 
stationed with the veteran from 1987 to 1991 and that he 
had known him for almost 13 years.  Z.B.M. stated that he 
had seen the veteran deteriorate physically over the years 
and attested that the veteran's health was getting worse 
due to injuries sustained in the service.  However, Z.B.M. 
did not identify what injuries the veteran sustained in 
service, nor were any specifics as to current medical 
problems provided.

Based upon the evidence of record, service connection for 
a right knee disorder is not warranted.  Service medical 
records show the veteran complained of right knee pain in 
October 1988 after being hit by an automobile while riding 
his bicycle but that an examination of the right knee did 
not reveal a chronic disability.  There is no evidence of 
any subsequent treatment for a right knee disorder during 
active service and the veteran's December 1991 separation 
examination revealed a normal clinical evaluation of the 
lower extremities.  The veteran was provided a VA 
orthopedic examination in July 1992, but no complaints 
related to a right knee disorder were reported.  
Consequently, the Board finds that chronic right knee 
disability did not become manifest in service.  The first 
postservice evidence of a right knee disorder is in 1996, 
more than 4 years after the veteran's separation from 
active service.  There is no competent evidence, i.e., no 
medical opinion, relating the right knee disability found 
in 1996 (when possible aggravating circumstances in the 
veteran's employment were reported) to service or any 
injury therein.  As a layperson, the veteran is not 
competent to establish nexus between current right knee 
disability and service by his own opinion.  

Without competent evidence of a connection between service 
and the current chronic right knee disability, service 
connection for such disability is not warranted.  Boyer v. 
West, 210 F. 3d 1351, 1353 (Fed. Cir. 2000).  When all the 
evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Here, 
the preponderance of the evidence is against the veteran's 
claim.

Cervical Spine

Service medical records show that upon entrance into 
service the veteran's spine was normal.  Records show the 
veteran participated in a number of athletic activities, 
including boxing, during active service.  A January 1988 
examination revealed a normal spine.  X-ray studies of the 
cervical spine in October 1988 noted that other than mild 
curvature of the cervical spine, which was deemed to 
represent positioning or muscle spasm, the X-ray results 
were negative.  The veteran's December 1991 separation 
examination revealed a normal spine.  In his report of 
medical history the veteran denied bone or joint deformity 
or recurrent back pain.

VA examination in July 1992 show the veteran reported that 
he had a variety of orthopedic and musculoskeletal 
injuries with persistent pain and disability after service 
related to boxing activities in service.  The veteran, 
however, did not mention pain or other complaints 
involving the cervical spine and the examiner noted no 
deformities of the spine.  During his VA orthopedic 
examination in July 1992 the veteran described morning 
pain and stiffness in his spine, which resolved with 
stretching.  The orthopedic examiner described the 
objective findings upon examination as "essentially nil".  
There was no tenderness in the spine, postural 
abnormality, or fixed deformity, and the musculature of 
the back appeared normal.  There was no neurological 
involvement.

A July 1993 private medical report notes the veteran 
complained of "intermittent episodes of mild neck 
discomfort of longstanding duration."  Physical 
examination revealed the veteran had full range of 
movement in his neck, intact neurological status, no signs 
of restriction of movement, no sensory change, and no 
weakness throughout.  X-ray studies were interpreted as 
showing early degenerative change about C5 with some 
anterior spondylitic lipping.  Oblique views showed widely 
open foramina, without encroachment.  A diagnosis of mild 
early degenerative joint disease of the cervical spine was 
provided.

At his VA orthopedic examination in July 2002 the veteran 
complained of rare neck pain with occasional morning 
flare-ups.  He stated his neck pain occurred mostly with 
heavy use and activity.  The examiner noted the veteran 
was able to move and gesture freely with his neck and 
hands and was able to manipulate objects well with his 
right hand without any discomfort.  There was no muscle 
spasm, nodularity, or focal tenderness to the cervical 
spine.  No grinding or crepitation upon motion was 
palpated.  The veteran had full range of motion of the 
cervical spine with no impingement signs.  The examiner 
opined that it was certainly possible that repeated head 
trauma from boxing in combination with the veteran's head 
laceration injury could have contributed to early 
degenerative changes in the cervical spine but that the 
changes had not led to any functional impairment that 
could be documented.  

Based upon the evidence of record, service connection for 
degenerative changes of the cervical spine is warranted.  
Private medical records show that X-ray examination of the 
veteran's cervical spine approximately 11/2 years after 
service revealed early degenerative changes in the 
cervical spine.  The July 2002 VA examiner noted it was 
certainly possible that repeated head trauma from boxing 
in combination with a head laceration injury could have 
contributed to early degenerative changes.  Although the 
examiner also stated there was no evidence of any present 
functional impairment, the Board finds that the pathology 
of degenerative changes shown by X-rays, along with 
chronic complaints of pain, is sufficient evidence that 
current chronic cervical spine disability is present.  The 
Board further finds that the July 2002 examiner's opinion 
and the relatively short interval between the veteran's 
separation from active service and the July 1993 X-ray 
examination findings are persuasive evidence that the 
current cervical spine degenerative changes are due to 
trauma in service.  With evidence to injury (boxing 
trauma) in service, evidence of current disability 
(cervical spine degenerative changes), and evidence of a 
nexus between the two, all requirements necessary to 
establish service connection are met, and service 
connection for degenerative changes of the cervical spine 
is warranted.  

Right Hand Disability

Service medical records show that in February 1984 upon 
induction into service the veteran's upper extremities 
were normal and he signed a medical prescreening form 
certifying that he did not have any deformities of his 
fingers, missing fingers, any painful joints or loss of 
movement in any joint, or impaired use of his arms or 
hands.  A January 1988 examination revealed normal upper 
extremities.  Records show that in August 1988 the veteran 
hit his right hand on a wall, resulting in pain, and 
swelling in the third metacarpointerphalangeal joint.  
Upon examination there was no discoloration and no 
crepitus.  An X-ray examination revealed no evidence of 
fracture or dislocation.  The bony mineralization in the 
hand was deemed normal and the soft tissues were noted to 
be unremarkable.

In May 1991 the veteran reported pain in his right thumb, 
which he attributed to a boxing injury.  Upon examination, 
there was tenderness in the right thumb and some flexion 
weakness.  X-ray examination revealed a small bony fleck 
adjacent to the distal first metacarpal, which was deemed 
to possibly represent an avulsion fracture.  Additionally, 
there was a density adjacent to the base of the first 
metacarpal, which was deemed to represent a possible 
ligamentous ossification or old injury.  The radiologist 
presented an impression of a questionable avulsion 
fracture of the right first metacarpal.  The veteran's 
separation examination in January 1988 revealed a normal 
clinical evaluation of the upper extremities  The veteran 
did not present any complaints regarding his right hand 
and indicated that he had no bone, joint, or other 
deformity. 

At his July 1992 VA examination the veteran complained of 
pain in the right thumb area.  Upon examination, the 
orthopedic examiner noted that the right thumb was the 
only part of the hand which was symptomatic.  There was 
tenderness in the metacarpal phalangeal joint, but no 
hypomotility or instability of the joint.  Range of motion 
exercises were noted to be pain-free.  There was some pain 
and tenderness to the carpal/metacarpal joint but no 
evidence of subluxation or dislocation and it was not 
enlarged.  The examiner provided diagnoses of a sprain of 
the medial collateral ligament of the right thumb and a 
probable sprain of the right carpal, metacarpal joint with 
questionable chip fractures.  X-ray studies taken in 
conjunction with the examination were interpreted as 
normal.

Service connection for a "right thumb injury with chronic 
pain" was denied by rating decision of March 1993.  The 
veteran did not appeal that decision.

Private medical records show that the veteran sustained an 
injury to the fourth finger of his right hand in July 
1993.  The diagnostic impression was of contusion and 
strain of the ring finger.  He was treated with a splint 
on the finger for several months afterward.

VA examination in September 1995 noted the veteran 
complained of pain in all fingers of the right hand, but 
especially the thumb which he described as off and on ever 
since service.  Upon examination there was no local 
tenderness over the whole length of all fingers and no 
sign of inflammation.  The examiner found no anatomical 
defects and noted that all the fingers of the right hand 
had the same functional ability, strength, and dexterity 
as all the fingers of the left hand.  X-ray studies were 
within normal limits.  The examiner presented a diagnosis 
of arthralgia of the right hand fingers, but commented 
that there was no detectable disease.

At his VA examination in July 2002 the veteran complained 
of occasional pain and stiffness with weather charges or 
excess finger manipulation of the right hand.  He also 
complained of stiffness and decreased motion to the right 
ring finger.  The examiner noted the veteran was able to 
move and gesture freely with his hands and was also able 
to manipulate objects well with his right hand without any 
discomfort.  The right hand was entirely normal upon 
neurovascular examination with grip and strength but with 
a lack of full flexion of about 25 degrees to the fourth 
digit proximal interphalangeal joint.  The joint was 
slightly enlarged and subjectively mildly tender.  The 
distal interphalangeal and metacarpal phalangeal joints of 
that digit and all other digits were normal.  There was 
full function of the right hand, other than as noted to 
the fourth digit proximal interphalangeal joint.  The 
examiner opined that the veteran's right fourth digit 
proximal interphalangeal joint injury apparently occurred 
after service in July 1993 and that while he received 
treatment for right hand injuries during service there was 
no evidence of any specific trouble or functional deficit 
related to those injuries upon present examination.

Service connection for a right hand disability is not 
warranted.  Recent VA medical findings are persuasive that 
the veteran does not have a present right hand disability 
other than pathology of the right ring finger (which has 
been attributed to a postservice injury).  Without current 
disability that can be related to service, the claim must 
be denied.  See Gilpin, 155 F.3d 1353.


ORDER

Service connection for a right knee disorder and for a 
right hand disability is denied.

Service connection for degenerative changes of the 
cervical spine is granted.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

